                      IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )    No. 1:19-CR-183 (TSE)
                                                 )
HAROON K. ULLAH,                                 )
                                                 )
                        Defendant.               )

                                     RESPONSE TO MOTION

       The United States, through undersigned counsel, respectfully submits its response to the

defendant’s motion to vacate the status hearing set for September 20, 2019, and opposes that

portion of the defendant’s motion.

       The government understands that both the Pretrial Services Officer and the Probation

Officer have developed concerns about the defendant’s mental health, specifically, how that

relates to their ability to supervise him — both currently on pretrial release, and, eventually on

supervised release.

       At present the draft PSR makes specific reference to the defendant’s history of seeking

mental health counseling, dating back to 2010. Draft PSR at ¶¶ 73-77. The defendant claims

substantial stress from serving in the U.S. Embassy in Pakistan (in 2010-2013), and due to other

life events. In fact, the stress and something akin to post traumatic stress disorder are offered as a

form of explanation for the defendant’s conduct in defrauding the government over a 9 month

period in 2018, which included conduct that would constitute aggravated identity theft.
       The undersigned counsel for the government understands that the defendant’s history of

mental health counseling was not disclosed to Pretrial Services at the time when the defendant

initially reported after pleading guilty on June 27, 2019. 1 Learning of the counseling history

involving multiple providers only later through the PSR process, naturally the Pretrial Services

Officer (and also the Probation Officer) became concerned about the scope of the issues the

defendant may be coping with; the Court’s ability to monitor the defendant and to get him

services he may need; and the potential he poses for recidivism or threats to himself or others.

Such concerns are legitimate and are not motivated by a desire to pry into the defendant’s

privacy.

       While it may be true that the Court cannot order the defendant to waive his patient-

therapist privilege, the Fourth Circuit has been clear that failure of persons subject to Court

supervision to waive the privilege carries potential consequences. Such consequences may

include pretrial detention; more stringent conditions of pretrial release; more custodial time

instead of early release, and so forth. See United States v. Lara, 850 F.3d 686, 690-692 (4th Cir.

2017). At present, Probation is concerned enough to have provisionally denied the defendant

acceptance of responsibility in the draft PSR. Rather than deferring all of these issues until

sentencing, the government believes that a status conference is appropriate.




1
 A review of the defendant’s SF-86 background questionnaire he filled out and certified on
September 28, 2017, indicates that he disclosed no mental health diagnoses or other condition
that would adversely affect his judgment. In a subsequent field interview in 2018, he reaffirmed
that information. Of note, the defendant now cites mental health stressors as a contributing factor
for his crime.
                                                  2
         For that reason, the government would ask this Court to maintain the hearing as

scheduled, so that the Pretrial Services Officer and the Probation Officer may be heard.

                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney


 Date:    September 19, 2019             By:         /s/ Russell Carlberg
                                               Russell L. Carlberg
                                               Special Assistant United States Attorney LT




                                                 3
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of September, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send a notification of

such filing (NEF) to all counsel of record.


                                                      /s/             .
                                              Russell L. Carlberg
                                              Sp. Assistant United States Attorney (LT)




                                                 4
